DETAILED ACTION
This is in response to the Request for Continued Examination filed 5/5/2022 wherein claims 1-7, 9-12, and 14-21 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “plurality of BTV partially open configurations” and the “plurality of BPV partially open configurations” (Claim 21, lines 16-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 3-4, 12, and 21 are objected to because of the following informalities:  
“a power shaft” (Claim 3, line 2 and Claim 4, line 2) is believed to be in error for - - the power shaft - -;
“a power turbine” (Claim 12, line 2) is believed to be in error for - - the power turbine - -; and
“the bypass gas path” (Claim 21, line 5) is believed to be in error for - - the boost gas path - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the bypass gas path" in line 5. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), and Moniz et al. (US 2018/0171877).
Regarding Independent Claim 1, Plante teaches (Figures 1-3) a gas turbine engine (10) for an aircraft (Paragraphs 0011 and 0013) having:
a core gas path (the flowpath through 14a, 15, 14b; see Figure 1) extending sequentially across a core compressor (14a), a core combustor (15), and a core turbine (14b);
a boost gas path (the path from 13 to 24; see Figure 1) extending from at least one air intake (13) to an air inlet (see Figure 1) of the core compressor (14a), the boost gas path (the path from 13 to 24) having a non-annular conduit (see Figure 1) radially offset (see Figure 1) from the core gas path (the flowpath through 14a, 15, 14b; see Figure 1) relative to a rotation axis (see the dashed CL line in Figure 1) of the core compressor (14a);
a boost compressor (12a) in the boost gas path (the path from 13 to 24; see Figure 1); and
a power turbine (12b) downstream of (see Figures 1-3) the core turbine (14b) in the core gas path (the flowpath through 14a, 15, 14b; see Figure 1), the power turbine (12b) drivingly engaging (via 12c, 12d) the boost compressor (12a), the power turbine (12b) in driving engagement with a power shaft (at 18) for driving a load (16).
Plante does not teach a bypass gas path extending from at least one air intake to the core compressor, the bypass gas path being a non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor and a bypass valve operable to selectively open and close the bypass gas path, the bypass valve having an open configuration in which air flows through the boost compressor during takeoff of the aircraft and a closed configuration in which the air bypasses the boost compressor during cruise of the aircraft.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), and a bypass gas path (from 11 to 12) extending from at least one air intake (11) to a core compressor (at 12), the bypass gas path (from 11 to 12) being a non-annular conduit (at 11a or 11b) radially offset from (see Figure 1) the core gas path (through 12, 16, 20) relative to a rotation axis (at 22; see Figure 1) of the core compressor (12), wherein the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include the bypass gas path extending from at least one air intake to the core compressor, the bypass gas path being a non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor and operable to have air flow through the boost compressor during a boosted power level such as aircraft engine takeoff and operable to have air bypass the boost compressor during a low power level suitable for cruise conditions, as taught by McKenna and Jendrix, in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output, such as takeoff (see Column 3, lines 32-45 and Column 4, lines 3-24of McKenna and Paragraph 0007 of Jendrix). Plante in view of McKenna does not teach a bypass valve operable to selectively open and close the bypass gas path, the bypass valve having an open configuration in which air flows through the boost compressor during a high power operating condition and a closed configuration in which the air bypasses the boost compressor during a lower power operating condition.
Moniz teaches (Figures 1-5) a gas turbine engine (100) having a core gas path (the path through 122, 124, 126), a boost gas path (the path from 114 through 400; see Figures 1-2), and a bypass gas path (the path from 114 through 180; see Figures 1-2), wherein the bypass gas path (the path from 114 through 180) extends from at least one air intake (at 114) to the core compressor (122) and is a non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the core gas path (the path through 122, 124, 126) relative to a rotation axis (112) of the core compressor (at 122) and a bypass valve (190) operable to selectively open (in position 192; see Figures 1-2) and close (in position 194; see Figures 1-2) the bypass gas path (the path from 114 through 180; see Figures 1-2), the bypass valve (190) having an open configuration (in position 194) in which air (154) flows through the boost compressor (400) during a high power operating condition (see Paragraphs 0035-0036) and a closed configuration (in position 192) in which the air (154) bypasses the boost compressor (400) during a lower power operating condition (see Paragraphs 0035-0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include a bypass valve operable to selectively open and close the bypass gas path, the bypass valve having an open configuration in which air flows through the boost compressor during a high power operating condition and a closed configuration in which the air bypasses the boost compressor during a lower power operating condition, as taught by Moniz, in order to selectively increase the power of the gas turbine system during high power conditions and increase efficiency during low power conditions (Paragraphs 0035-0036).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 2, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the power turbine (12b) is drivingly connected (via 12c; see Figure 1 and Paragraph 0014) to a gearbox (20).
Regarding Claim 3, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the gas turbine engine (10) is a turboshaft engine (Paragraph 0013), further comprising helicopter blades (Paragraph 0013) mounted to a power shaft (12c; see Figure 1 and Paragraphs 0013-0015), the power shaft (12c) drivingly connected to (see Figure 1 and Paragraph 0014) the gearbox (20).
Regarding Claim 4, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the gas turbine engine (10) is a turboprop engine (see Figure 1), further comprising a propeller (16) mounted to a power shaft (12c; see Figure 1 and Paragraphs 0014-0015), the power shaft (12c) being drivingly connected to (see Figure 1 and Paragraph 0014) the gearbox (20).
Regarding Claim 5, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the power turbine (12b) is further drivingly connected to (via 12d; see Figure 1 and Paragraph 0015) the boost compressor (12a), and the core turbine (14b) drives rotation (see Figure 1 and Paragraph 0017) of the core compressor (14a).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), and Moniz et al. (US 2018/0171877) as applied to claim 1 above, and further in view of Hines (US 5,775,092).
Regarding Claim 6, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante in view of McKenna, Jendrix, and Moniz does not teach, as discussed so far, a boost valve operable to selectively open and close the boost gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2) and a boost valve (at 78) operable to selectively open (see Figure 3) and close (see Figure 2) the boost gas path (the path through 96; see Figures 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, and Moniz to include the bypass valve operable to selectively open and close the bypass gas path and the boost valve operable to selectively open and close the boost gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18 of Hines).
It is further noted that a simple substitution of one known element (in this case, valve 190 of Moniz) for another (in this case, valves 100 and 78 of Hines) to obtain predictable results (in this case, to regulate the flow of air into the bypass and boost gas paths) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 7, Plante in view of McKenna, Jendrix, Moniz, and Hines teaches the invention as claimed and as discussed above. Plante in view of McKenna, Jendrix, Moniz, and Hines does not teach, as discussed so far, wherein the boost valve and the bypass valve are configured to open when the other closes, and to close when the other is opened.
Hines teaches (Figures 1-13) wherein the boost valve (78) and the bypass valve (100) are configured to open when the other closes (Figure 2 shows the device 100 opening path 94 when the device 78 closes path 96, while Figure 3 shows the device 78 opening path 96 when the device 100 closes path 94), and to close when the other is opened (Figure 3 shows the device 100 closing path 94 when the device 78 opens path 96, while Figure 2 shows the device 78 closing path 96 when the device 100 opens path 94).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, Moniz, and Hines to include the boost valve and the bypass valve being configured to open when the other closes, and to close when the other is opened, as taught by Hines, for the same reasons discussed above in claim 6.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624) and Jendrix et al. (US 2016/0319681).
Regarding Independent Claim 9, Plante teaches (Figures 1-3) a method of operating an aircraft engine (10; see Figure 1 and Paragraph 0011) comprising:
operating an engine core (14a, 15, 14b) of the aircraft engine (10) including conveying air (from 13) to the engine core (14a, 15, 14b) via a boost gas path (the path from 13 to 24) from the atmosphere (see Figure 1 and Paragraph 0011) while increasing pressure of the air (from 13) at a location upstream (see Figure 1) of the engine core (14a, 15, 14b) with a boost compressor (12a) driven by a power turbine (12b) drivingly engaged to a load (16) via a power shaft (18), the boost gas path (the path from 13 to 24) being a first non-annular conduit (see Figure 1) radially offset from (see Figure 1) the engine core (14a, 15, 14b) relative to a rotation axis (see the dashed CL line in Figure 1) of the engine core (14a, 15, 14b).
Plante does not teach operating an engine core of the aircraft engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the aircraft engine at a cruise power level, wherein air is conveyed to the engine core via a bypass gas path bypassing the boost compressor, the bypass gas path being a second, non-annular conduit radially offset from the engine core relative to the rotation axis or operating an engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the engine at a cruise power level, the operating at the cruise power level including conveying air to the engine core from the atmosphere while bypassing the boost compressor.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), wherein the engine operates at a first power level (a boosted power level; see Column 3, lines 40-45) that conveys air to the engine core (12, 16, 20) via a boost gas path (at 37) from the atmosphere (see Figures 1-2) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32, see Column 3, lines 54-69) driven by a power turbine (30), the boost gas path (at 37) being a first non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the engine core (12, 16, 20) relative to a rotation axis (at 22) of the engine core (12, 16, 20); and wherein the engine operates at a second power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere (see Figures 1-2) via a bypass gas path (at 11a or 11b) bypassing the boost compressor (32), the bypass gas path (at 11a or 11b) being a second non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the engine core (12, 16, 20) relative to the rotation axis (at 22). Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include operating an engine core of the aircraft engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the aircraft engine at a cruise power level, wherein air is conveyed to the engine core via a bypass gas path bypassing the boost compressor, the bypass gas path being a second, non-annular conduit radially offset from the engine core relative to the rotation axis or operating an engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the engine at a cruise power level, the operating at the cruise power level including conveying air to the engine core from the atmosphere while bypassing the boost compressor, as taught by McKenna and Jendrix, in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output, such as takeoff (see Column 3, lines 32-45 and Column 4, lines 3-24 of McKenna and Paragraph 0007 of Jendrix).
Regarding Claim 10, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. Plante in view of McKenna and Jendrix does not teach, as discussed so far, wherein said operating an engine core at both takeoff power level and cruise power level includes circulating air sequentially across a core compressor, a core combustor, and a core turbine.
McKenna teaches (Figures 1-2) that the operation at either power level (see Column 3, lines 33-45 and Column 4, lines 3-24) of the gas turbine engine (10) includes the engine core (12, 16, 20) that passes air sequentially across a core compressor (12), a core combustor (16), and a core turbine (20).
As discussed above, it is evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include the operation of the engine core at either power level to include circulating air sequentially across a core compressor, a core combustor, and a core turbine, as taught by McKenna, for the same reasons discussed above in claim 9.
Regarding Claim 11, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) driving said core compressor (14a) via (due to shaft 14c connecting 14a and 14b; see Figure 1 and Paragraph 0016) said core turbine (14b).
Regarding Claim 12, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) driving (via 12c; see Figure 1 and Paragraph 0014) a gearbox (20) using the power turbine (12a).
Regarding Claim 14, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) powering the load (16) with a power output (via 18; see Figure 1 and Paragraph 0014) of the gearbox (20). Although Plante in view of McKenna and Jendrix does not teach, as discussed so far, said power output of the gearbox corresponding to said takeoff power level, and subsequently to said cruise power level, it is evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007 of Jendrix).

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624) and Jendrix et al. (US 2016/0319681) as applied to claim 9 above, and further in view of Hines (US 5,775,092).
Regarding Claim 15, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). It is also evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante in view of McKenna and Jendrix does not teach changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air flow from the atmosphere to the core compressor along the bypass gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to simultaneously close (see Figure 2) the boost gas path (the path through 96; see Figures 1 and 3) and allowing air to flow from the atmosphere (through 52) to the core compressor (62) along the bypass gas path (the path through 94; see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include the changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air from the atmosphere to the core compressor along the bypass gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18).
Regarding Claim 16, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). It is also evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante in view of McKenna and Jendrix does not teach changing from a first power level to the second power level includes simultaneously opening the boost gas path and preventing flow reversal in the bypass gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to simultaneously open (see Figure 3) the boost gas path (the path through 96; see Figures 1 and 3) and preventing flow reversal (via 100; see Figure 3) in the bypass gas path (the path through 94; see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante and McKenna and Jendrix to include the changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air from the atmosphere to the core compressor along the bypass gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18).
Regarding Claim 20, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14). It is also evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante in view of McKenna and Jendrix does not teach wherein said operating the engine core of the engine at a lower power level includes maintaining a pressure lower than a pressure of the atmosphere in the boost gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to maintain a pressure lower than a pressure of the atmosphere (due to the positioning of the valves in Figure 2) in the boost gas path (the path through 96; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view McKenna and Jendrix to include the operation of the engine core of the engine at a lower power level by maintaining a pressure lower than a pressure of the atmosphere in the boost gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624) and Jendrix et al. (US 2016/0319681) as applied to claim 12 above, and further in view of Ullyott et al. (US 2014/0290265).
Regarding Claims 17-18, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. Plante in view of McKenna and Jendrix does not teach wherein a rotation speed of the power turbine at the takeoff power level is less than 120% of a rotation speed of the power turbine at the cruise power level, or wherein a rotation speed of the power turbine at the takeoff power level is less than 110% of a rotation speed of the power turbine at the cruise power level.
Ullyott teaches (Paragraph 0003) that because power demands on the engine vary, for example between take-off and cruise conditions, the turbine and compressor rotors have to rotate at a relatively large range of rotational speeds in order for the low pressure turbine rotor(s), and thus the low pressure compressor rotor(s) and/or propeller or output shaft, to have the required rotational speed. Ullyott further teaches that low power requirement conditions may require the rotors to rotate relatively far below their optimal rotational speed (Paragraph 0003). 
Therefore, the rotational speeds of the power turbine at the takeoff and cruise conditions are recognized as recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the rotational speeds of the turbine rotor during takeoff and cruise power levels vary to achieve a rotational speed required by the propeller or output shaft. Therefore, since the general conditions of the claim, i.e. that the rotational speed of the turbine at the takeoff and cruise power levels is optimized to achieve a required rotational speed by the propeller or output shaft, were disclosed in the prior art by Ullyott, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the relative rotational speeds during take-off and cruise conditions, as taught by Ullyott, in order to achieve required rotational speeds of the propeller or output shaft. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624) and Jendrix et al. (US 2016/0319681) as applied to claim 9 above, and further in view of Lang (US 6,167,829). 
Regarding Claim 19, Plante in view of McKenna and Jendrix teaches the invention as claimed and as discussed above. Plante in view of McKenna and Jendrix does not teach wherein the cruise power level is of less than ¾ of the takeoff power level.
Lang teaches (Figures 1-47) a gas turbine engine (Column 2, lines 46-63) that has a cruise power level (137,000 shp; see Column 21, lines 34-59 and Figure 23) which is of less than ¾ of the takeoff power level (193,000 shp; see Column 21, lines 34-59 and Figure 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include the values of the cruise power level and takeoff power level, as taught by Lang, in order to achieve the required speeds for the given power levels (see Column 21, lines 34-59 of Lang).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), Moniz et al. (US 2018/0171877), and Hines (US 5,775,092).
Regarding Independent Claim 21, Plante teaches (Figures 1-3) a gas turbine engine (10) for an aircraft (Paragraphs 0011 and 0013), the gas turbine engine (10) having:
a core gas path (the flowpath through 14a, 15, 14b; see Figure 1) extending sequentially across a core compressor (14a), a core combustor (15), and a core turbine (14b);
a boost gas path (the path from 13 to 24; see Figure 1) extending from at least one air intake (13) to an air inlet (see Figure 1) of the core compressor (14a), the boost gas path (the path from 13 to 24) is a first non-annular conduit (see Figure 1) radially offset (see Figure 1) from the core gas path (the flowpath through 14a, 15, 14b; see Figure 1) relative to a rotation axis (see the dashed CL line in Figure 1) of the core compressor (14a);
a boost compressor (12a) in the boost gas path (the path from 13 to 24; see Figure 1); and
a power turbine (12b) downstream of (see Figures 1-3) the core turbine (14b) in the core gas path (the flowpath through 14a, 15, 14b; see Figure 1), the power turbine (12b) drivingly engaging (via 12c, 12d) the boost compressor (12a), the power turbine (12b) in driving engagement with a power shaft (at 18) for driving a load (16).
Plante does not teach a bypass gas path extending from at least one air intake to the core compressor, the bypass gas path is a second non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor, a boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve fully open configuration, a boost valve fully closed configuration, and a plurality of boost valve partially open configurations between the boost valve fully open configuration and the boost valve fully closed configuration, or a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve fully open configuration, a bypass valve fully closed configuration, and a plurality of bypass valve partially open configurations between the bypass valve fully open configuration and the bypass valve fully closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve fully open configuration and the bypass valve is in the bypass valve fully closed configuration, and in a second configuration wherein the boost valve is the boost valve fully closed configuration and the bypass valve is in the bypass valve fully open configuration.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), and a bypass gas path (from 11 to 12) extending from at least one air intake (11) to a core compressor (at 12), the bypass gas path (from 11 to 12) being a non-annular conduit (at 11a or 11b) radially offset from (see Figure 1) the core gas path (through 12, 16, 20) relative to a rotation axis (at 22; see Figure 1) of the core compressor (12), wherein the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include the bypass gas path extending from at least one air intake to the core compressor, the bypass gas path being a non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor and operable to have air flow through the boost compressor during a boosted power level such as aircraft engine takeoff and operable to have air bypass the boost compressor during a low power level suitable for cruise conditions, as taught by McKenna and Jendrix, in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output, such as takeoff (see Column 3, lines 32-45 and Column 4, lines 3-24of McKenna and Paragraph 0007 of Jendrix). Plante in view of McKenna does not teach a boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve fully open configuration, a boost valve fully closed configuration, and a plurality of boost valve partially open configurations between the boost valve fully open configuration and the boost valve fully closed configuration, or a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve fully open configuration, a bypass valve fully closed configuration, and a plurality of bypass valve partially open configurations between the bypass valve fully open configuration and the bypass valve fully closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve fully open configuration and the bypass valve is in the bypass valve fully closed configuration, and in a second configuration wherein the boost valve is the boost valve fully closed configuration and the bypass valve is in the bypass valve fully open configuration.
Moniz teaches (Figures 1-5) a gas turbine engine (100) having a core gas path (the path through 122, 124, 126), a boost gas path (the path from 114 through 400; see Figures 1-2), and a bypass gas path (the path from 114 through 180; see Figures 1-2), wherein the bypass gas path (the path from 114 through 180) extends from at least one air intake (at 114) to the core compressor (122) and is a non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the core gas path (the path through 122, 124, 126) relative to a rotation axis (112) of the core compressor (at 122) and a bypass valve (190) operable to selectively open (in position 192; see Figures 1-2) and close (in position 194; see Figures 1-2) the bypass gas path (the path from 114 through 180; see Figures 1-2), the bypass valve (190) having an open configuration (in position 194) in which air (154) flows through the boost compressor (400) during a high power operating condition (see Paragraphs 0035-0036) and a closed configuration (in position 192) in which the air (154) bypasses the boost compressor (400) during a lower power operating condition (see Paragraphs 0035-0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include a valve operable to selectively open and close the bypass gas path, the valve having an open configuration in which air flows through the boost compressor during a high power operating condition and a closed configuration in which the air bypasses the boost compressor during a lower power operating condition, as taught by Moniz, in order to selectively increase the power of the gas turbine system during high power conditions and increase efficiency during low power conditions (Paragraphs 0035-0036). Plante in view of McKenna, Jendrix, and Moniz does not teach a boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve fully open configuration, a boost valve fully closed configuration, and a plurality of boost valve partially open configurations between the boost valve fully open configuration and the boost valve fully closed configuration, or a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve fully open configuration, a bypass valve fully closed configuration, and a plurality of bypass valve partially open configurations between the bypass valve fully open configuration and the bypass valve fully closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve fully open configuration and the bypass valve is in the bypass valve fully closed configuration, and in a second configuration wherein the boost valve is the boost valve fully closed configuration and the bypass valve is in the bypass valve fully open configuration.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); a boost valve (at 78) disposed upstream of the boost compressor (56) in the boost gas path (the path through 96), the boost valve (78) disposable in a fully open configuration (see Figure 3), a boost valve (78) fully closed configuration (see Figure 2), and a plurality of boost valve (78) partially open configurations (the positions of the boost valve when transitioning between the fully open and fully closed positions) between the boost valve fully open configuration (see Figure 3) and the boost valve fully closed configuration (see Figure 2); and a bypass valve (100) disposed in the bypass gas path (at 94), the bypass valve (100) disposable in a bypass valve fully open configuration (see Figure 2), a bypass valve fully closed configuration (see Figure 3), and a plurality of bypass valve partially open configurations (the positions of the bypass valve when transitioning between the fully open and fully closed positions) between the bypass valve fully open configuration (see Figure 2) and the bypass valve fully closed configuration (see Figure 3); wherein the engine (50) is configured to control the bypass valve (100) and the boost valve (78) such that in a first configuration (see Figure 3) the boost valve (78) is in the boost valve fully open configuration (see Figure 3) and the bypass valve (100) is in the bypass valve fully closed configuration (see Figure 3), and in a second configuration (see Figure 2) wherein the boost valve (78) is in the boost valve fully closed configuration (see Figure 2) and the bypass valve is in the bypass valve fully open configuration (see Figure 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, and Moniz to include the boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve fully open configuration, a boost valve fully closed configuration, and a plurality of boost valve partially open configurations between the boost valve fully open configuration and the boost valve fully closed configuration, or a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve fully open configuration, a bypass valve fully closed configuration, and a plurality of bypass valve partially open configurations between the bypass valve fully open configuration and the bypass valve fully closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve fully open configuration and the bypass valve is in the bypass valve fully closed configuration, and in a second configuration wherein the boost valve is the boost valve fully closed configuration and the bypass valve is in the bypass valve fully open configuration, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18 of Hines).
It is further noted that a simple substitution of one known element (in this case, valve 190 of Moniz) for another (in this case, valves 100 and 78 of Hines) to obtain predictable results (in this case, to regulate the flow of air into the bypass and boost gas paths) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-12, and 14-21 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. 
Applicant argues that McKenna does not teach a boost gas path being a first non-annular conduit radially offset from the engine core relative to a rotation axis of the engine core, and a bypass gas path bypassing the boost compressor, the bypass gas path being a second non-annular conduit radially offset from the engine core relative to the rotation axis. In response and as discussed in the body of the rejection above, McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), wherein the engine operates at a first power level (a boosted power level; see Column 3, lines 40-45) that conveys air to the engine core (12, 16, 20) via a boost gas path (at 37) from the atmosphere (see Figures 1-2) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32, see Column 3, lines 54-69) driven by a power turbine (30), the boost gas path (at 37) being a first non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the engine core (12, 16, 20) relative to a rotation axis (at 22) of the engine core (12, 16, 20); and wherein the engine operates at a second power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere (see Figures 1-2) via a bypass gas path (at 11a or 11b) bypassing the boost compressor (32), the bypass gas path (at 11a or 11b) being a second non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the engine core (12, 16, 20) relative to the rotation axis (at 22).
Applicant also argues that Moniz does not disclose an aircraft application. It is noted however, that Moniz is being relied upon for teaching the concept of using a valve that is operable to selectively open and close the bypass gas path. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741